ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that STEVEN I. KERN of BRIDGEWATER, who was admitted to the bar of this State in 1975, be publicly reprimanded for violating RPC 1.16(c) by improperly withdrawing from the representation of a client in proceedings before the Office of Administrative Law after being ordered by that tribunal to continue with his representation of the client, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and STEVEN I. KERN of *464BRIDGEWATER is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.